DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 1/15/2021.

Election/Restrictions
Applicant’s election of Species C, claims 1, 3, 5, 6, 8-12, 14 and 16, in the reply filed on 1/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, 7, 13, 15 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference number “12” in paragraph [00122] does not in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Objections
Claims 3 are objected to because of the following informalities:  
	Re. claim 3: The phrase “which comprises:” as recited in line 1 appears to be –wherein,--.
		The phrase “providing the insulating intermediate piece with an intermediate piece length being” as recited in lines 2-3 appears to be –the insulating intermediate piece with an intermediate piece length is--.
	Re. claim 5: The phrase “wherein:” as recited in line 1 appears to be –wherein--.
	Re. claim 6: The phrase “wherein:” as recited in line 1 appears to be –wherein--.
	Re. claim 8: The phrase “which comprises:” as recited in line 1 appears to be –wherein,--.
		The phrase “configuring the continuous insulating sheath with at least two layers” as recited in lines 2-3 appears to be –the continuous insulating sheath is configured with at least two layers--.
	Re. claim 9: The phrase “wherein:” as recited in line 1 appears to be –wherein--.
	Re. claim 10: The phrase “wherein:” as recited in line 1 appears to be –wherein--.

	Re. claim 14: The phrase “which comprises:” as recited in line 1 appears to be –further comprising--.
	Re. claim 16: The phrase “which comprises:” as recited in line 1 appears to be –further comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellinger (PGPub 2012/0181858 A1).
	Hellinger teaches a process of producing a cable core, comprising steps of: providing a sheathless conductor (7, 8, paragraph [0031]) separated in a recurring manner at predetermined longitudinal positions (paragraphs [0007]-[0010]) such that the conductor has an intermediate space (8) and two conductor ends spaced apart by the intermediate space as shown in Fig. 3 (paragraph [0031]); introducing an insulating intermediate piece into the intermediate space (paragraph [0031]); and jointly providing the conductor and the insulating intermediate piece with a continuous insulating sheath to form the cable core as shown in Fig. 3 (paragraph [0032]).
	Re. claim 10: The cable core has a length extending in a longitudinal direction (as shown in Fig. 3), and the insulating intermediate piece and the conductor are aligned in the longitudinal direction such that the cable core has a substantially identical diameter over the length of the cable core (paragraphs [0009], [0014] and [0031].
	Re. claim 16: The conductor provides with a plurality of sheathless conductor sections and a plurality of intermediate pieces are separated two of the plurality of sheathless conductor sections from one another such that the plurality of sheathless conductor sections and the plurality of intermediate pieces form a continuous strand as shown in Fig. 5 wherein the continuous insulating sheath is extruded directly onto the continuous strand consisting of the plurality of sheathless conductor sections and the plurality of intermediate pieces (paragraphs [0032] and [0035]-[0037]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hellinger in view of Moseback et al. (US PAT. 10,219,326).
	Hellinger teaches all limitations as set forth above, but silent a flexible, tension-resistant element as the insulating intermediate piece. Moseback et al. teach a process of making a cable core including processes of providing an insulating intermediate piece (8) made of a perfluoroalkoxy polymer (PFA, as a flexible, tension-resistant element) between both ends of conductor (16) and covered the insulating intermediate piece by an polytetrafluoroethylene (PTFE, 18 as a tension-resistant material) in order to provide addition bending of the insulating intermediate piece (col. 5, line 6-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a cable core of Hellinger by providing a flexible, tension-resistant element as the insulating intermediate piece and covering the insulating intermediate piece with the insulator (PTFE as a tension-resistant material) as taught by Moseback et al. in order to provide addition bending of the insulating intermediate piece.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hellinger in view of O’Connor (US PAT. 6,680,465).
	Hellinger teaches all limitations as set forth above, but silent at least two layers having different materials that have different dielectric constants for the continuous insulating sheath. O’Connor teaches a cable including conductors (17, 18) cover with two insulating layers of a mice insulating tape (19) and a glass fiber tape (20) layers that have different dielectric constants in order to provide moisture proofing and robustness during processing as shown in Fig. 4 (see also col. 3,lines 42-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a cable core of Hellinger by providing at least two layers having different materials that have different dielectric constants for the continuous insulating sheath as taught by O’Connor in order to provide moisture proofing and robustness during processing.

Allowable Subject Matter
Claims 3, 9, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729